Citation Nr: 0405668	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative disk 
disease of the lower back, claimed as secondary to a service-
connected left foot amputation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran had verified active duty from August 1964 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran's degenerative disk disease of the lower back 
resulted from physical changes residual to his service-
connected amputation of the left foot.


CONCLUSION OF LAW

Degenerative disk disease of the lower back is proximately 
due to service-connected disability.  38 C.F.R. § 3.310(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003) are 
applicable to the veteran's claim.  Insofar as the Board's 
decision herein constitutes a complete grant of the benefit 
sought on appeal, no further action is required to comply 
with the VCAA and the implementing regulations.



Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, the RO granted service connection for a 
left foot amputation in February 1968.  

The Board notes that the veteran does not allege, nor does 
the record reflect, that he is entitled to service connection 
for degenerative disk disease of the lower back first shown 
during service or otherwise related to service on a direct 
basis.  Rather, he claims entitlement to service connection 
for degenerative disk disease of the lower back as secondary 
to a service-connected disability, his left foot amputation.  
He contends that he has suffered from back pain for the past 
ten-to-twelve years as a result of his service-connected left 
foot amputation.  

The relevant medical evidence includes the veteran's service 
medical records; a March 2002 letter from D. Taylor, D.C., 
the veteran's private chiropractor; a February 2003 VA 
examination report; and, a January 2004 letter from A.M. 
Gordon, M.D., M.P.H., a physician of internal medicine and 
occupational medicine.  

The veteran's service medical records indicate that his left 
foot was amputated after he stepped on a land mine in Vietnam 
in April 1967.   

Dr. Taylor, the veteran's chiropractor report treatment of 
the veteran since April 1998.  Dr. Taylor indicates that the 
veteran has restricted range of motion of the cervical, 
thoracic, and lumbar spine due to ankylosing of the vertebral 
joints.  Dr. Taylor notes that amputation of the veteran's 
left foot created an excessive malposition and adaption of 
posture and that the spine's resistance to axial pressure can 
lead to posterior annulus pulposus pressure which results in 
posterior disk degeneration, loss of normal motion, pain and 
stiffness, spinal lipping, spurring, osteophytes, 
sysdesmophites spondylosis, discogenic spondylosis, and 
pathological connective tissue changes.  Dr. Taylor concluded 
by stating that due to the veteran's residual altered soft 
tissue structure, which was permanent in nature, there was a 
resultant permanent consequential limitation of use to his 
cervical, thoracic, and lumber spine.  

At the time of VA examination in February 2003, X-rays of the 
lumbosacral spine revealed evidence of degenerative disk 
disease at the L5-S1 level.  The examiner noted that the 
veteran's left leg was grossly atrophied, but opined that it 
was not likely that the veteran's lower back condition was 
due to his left foot amputation.  The examiner did not have 
access to the claims file at the time of the examination.

In a January 2004 letter, Dr. Gordon stated that she reviewed 
the veteran's claims file and pertinent medical records.  
This included a review of Dr. Taylor's March 2002 letter and 
the February 2003 VA examination report.  Dr. Gordon noted 
that it was conceivable that the veteran's degenerative disk 
disease may be attributed to normal aging, however, she 
concurred with Dr. Taylor's assessment that excessive 
malposition and adaptation of posture can result in 
pathological conditions of the spine.  Therefore, Dr. Gordon 
offered an opinion that it was as likely as not that the 
veteran's service-connected amputation with subsequent 
muscular atrophy contributed to his back condition.  



Upon review of the evidence, it is clear that the veteran has 
a current diagnosis of degenerative disk disease of the lower 
back.  As set out above, there are conflicting medical 
opinions regarding the existence of a medical nexus between 
degenerative disk disease of the lumbar spine and the 
veteran's service-connected left foot amputation.  The 
veteran's chiropractor and Dr. Gordon both indicate at least 
a likelihood that the veteran's currently diagnosed back 
disability is etiologically related to the service-connected 
left foot amputation.  In contrast, the VA examiner opined 
that the veteran's back disability was not likely related to 
the amputation.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

For the reasons discussed below, the Board finds the VA 
examiner's opinion to be of lesser probative value than the 
remaining medical evidence of record.  In that regard, the 
Board emphasizes that the VA examiner did not have access to 
the veteran's claims file and did not offer any rationale for 
the conclusion dissociating back disability from the 
veteran's left foot amputation.  Specifically, the examiner 
noted that the veteran's left leg muscles were grossly 
atrophied, but did not comment upon the significance or 
impact of such on the veteran's back disability.  

In contrast, Dr. Taylor, the veteran's chiropractor of at 
least four years, offered a complete pathology, physical 
description, and basis for his opinion that the veteran's 
back disability is a consequence of the veteran's altered 
soft tissue structure from his left foot amputation.  
Specifically, Dr. Taylor noted that due to the veteran's left 
foot amputation, the veteran has an altered posture and 
altered back structure.  Due to the completeness of the 
medical reasons for the opinion, the length of time Dr. 
Taylor has treated the veteran, and the fact that his 
assessment is consistent with the veteran's back complaints, 
the Board places great probative weight on Dr. Taylor's 
opinion.  Moreover, Dr. Gordon, a specialist in occupational 
medicine, concurred with Dr. Taylor's assessment after review 
of the entire file, to include the VA examination opinion.  
She offered medical reasoning in support of her opinion, 
specifically noting the atrophy present in the veteran's left 
lower extremity.  She also cited generally to the medical 
principle that individuals with chronic lower extremity 
problems often compensate with gradual changes in stance and 
gait, which, in turn, place stress on the lower back.  Thus, 
the most complete medical opinion of record supports a 
relationship between degenerative disc disease of the lower 
back and the veteran's service-connected left foot 
amputation.

The Board thus concludes that the private opinions in the 
record are more probative than the VA examination report and 
that the veteran's degenerative disk disease of the lower 
back is the result of his service-connected left foot 
amputation.  




ORDER

Service connection for degenerative disk disease of the lower 
back as secondary to service-connected left foot amputation 
is granted. 



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



